Exhibit 4.1.f This Security is a global security within the meaning of the Indenture hereinafter referred to and is registered in the name of a depository (as defined in the Indenture) or a nominee thereof.This global security is exchangeable for securities registered in the name of a person other than the depository or its nominee only in the limited circumstances described in the Indenture and, unless and until it is exchanged in whole or in part for securities in definitive form, this global security may not be transferred except as a whole by the depository to a nominee of the depository, or by a nominee of the depository to the depository or another nominee of the depository, or by the depository or any such nominee to a successor depository or a nominee of such successor depository. Unless this security is presented by an authorized representative of the Depository Trust Company, a New York corporation (“DTC”), to AGL Capital Corporation (the “Company”) or its agent for registration of transfer, exchange, or payment, and any security issued is registered in the name of Cede & Co. or in such other name as is requested by an authorized representative of DTC (and any payment is made to Cede & Co. or to such other entity as is requested by an authorized representative of DTC), any transfer, pledge, or other use hereof for value or otherwise by or to any person is wrongful inasmuch as the registered owner hereof, Cede & Co., has an interest herein. AGL CAPITAL CORPORATION 71/8% Senior Note due January 14, 2011 Guaranteed by AGL Resources Inc. No.
